Future of the car industry (debate)
- The next item is the Commission statement on the future of the car industry.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, this is now the second occasion in just a few months on which we have come together in the Chamber to discuss the situation of the car industry in Europe. Regretfully, I have to say that the situation has worsened since our last debate.
In the last quarter of 2008, sales of new cars fell by 20% and car production by 29%. This negative trend is continuing in 2009. In January and February of this year, the sales figures dropped by 29% and 18% respectively. The fall would have been larger, if some Member States had not launched successful initiatives to stimulate demand. The crisis is not restricted to the European market. Exports to third countries have been reducing rapidly which means that we can expect a negative impact on the European balance of trade. Throughout the world the car industry is under pressure.
There is no prospect of improvement in the remaining months of this year. Overall production of cars and commercial vehicles in Europe is likely to fall by between 20-30%. This means that around 5 million fewer vehicles will be produced in Europe in 2009 than in 2007. The negative forecast applies in particular to commercial vehicles where a fall in production of 35% is expected.
As you know, the Commission has responded quickly to this situation. In October 2008, we made the first recommendations in the CARS 21 group for overcoming the crisis, including the involvement of the European Investment Bank and the scrappage incentives. At the beginning of January I met with EU finance ministers to agree on a common approach to the crisis. On 25 February the Commission presented a concept which was approved a few days later by the European Council and the Competitiveness Council.
Our responses are aimed directly at the most important causes of this very severe crisis. These causes include rapidly falling demand, difficulty in accessing capital, liquidity problems and structural overcapacity. In the case of structural overcapacity, this is a worldwide phenomenon. What we want to do now is to maintain the integrity of the European internal market, avoid protectionism and preserve the solidarity of the Member States, in order to save jobs in the car industry.
I would like to state very clearly at this point that the industry itself must make the first moves. Within CARS 21 we have established the basic conditions for a forward-looking car industry and are constantly improving them. To be quite clear about this, the European car industry must now make efforts across a broad front to bring the types of cars onto the market which we need at the start of the 21st century, in other words, energy-efficient cars with low fuel consumption, which make careful use of resources.
On the political side, the Commission has made its position clear. In our opinion, the most important task is to enable the financial system to function effectively once again, so that the high level of investment needed by the European car industry can be provided. This high level of investment is necessary because the industry must develop and bring onto the market the European car of the future.
We have adopted the Temporary Community Framework for State aid, which gives the Member States more room for manoeuvre in solving liquidity problems. This was a necessary step to ensure that otherwise profitable companies did not fall victim to the acute effects of the crisis.
In addition, we wanted to ensure that companies continued to invest in research and modernisation, in particular during the crisis. We have made good progress with the measures that we have taken. This year the European Investment Bank has already approved projects for the car industry with a value of more than EUR 3 billion. Further projects with a total value of several billion euro are already being planned for 2009. These projects involve not only car manufacturers, but also suppliers to the car industry.
The European Investment Bank, which I would like to thank very much for its cooperation, is also working on a special programme for the medium-sized companies in the automotive supply industry which have been particularly hard hit by the crisis. We will be making EUR 1 billion available for a research partnership with industry in order to accelerate the move to a low-carbon, energy-efficient economy. This is needed in order to put European industry in a good position for the period after the crisis, so that it can really benefit from the positive development which we are expecting then.
We can also do something on the demand side. A number of Member States have introduced scrappage incentives to stimulate demand. The Commission has laid down guidelines which the Member States must follow for the introduction of incentive programmes of this kind. This is aimed at ensuring that national measures do not have a discriminatory effect or interfere with the internal market. I am pleased to be able to tell you that this has been successful.
Of course, we also need to cushion ourselves from the effects of structural change, keep social costs to a minimum and retain skilled workers in the car industry. If the European automotive industry wants to remain competitive in the long term, some structural changes will be unavoidable. The process will be painful, but it is inevitable. We need a vigorous, competitive industry with significant employment potential, not companies which are permanently dependent on subsidies. The European Commission has made money available from the European Social Fund and the European Globalisation Adjustment Fund to support workers who are hardest hit by the temporary effects of the essential restructuring of the industry.
In April we will hold our first round table with representatives of the industry, the workforce and the Member States in order to discuss the social dimension of the crisis and our response to it. However, I would advise companies to provide vocational training now for their employees in order to improve their chances of finding jobs either in the car industry or in other sectors of the economy.
I would like to say something about the situation of a specific manufacturer, General Motors in Europe, which is made up of Opel, Vauxhall and Saab. I would like to repeat at this point that it is not in the interests of Europe to allow this company to go under. More than 200 000 jobs throughout Europe are dependent on the company. I am not of the opinion that the disappearance of General Motors production sites in Europe would help to solve the capacity problem in the European car industry and is therefore to be welcomed. The workers who are affected are not responsible for the crisis within their company. The crisis comes only from America.
There is no national solution to this problem. There is not even a European solution. There can only be a transatlantic solution which involves the parent company. Therefore, it is important for us to know what will happen in the United States. At the moment we do not know. Even the American Government does not yet know. I am pleased that all the European governments with General Motors sites in their countries have agreed not to go it alone, but instead to work together on the European part of the solution. The result of this solution can only be a successor company which is competitive and can survive on the market. In addition, it must be possible to provide economic as well as political justification for the solution. The jobs at General Motors in Europe are too important to allow them to be dragged into elections or the politics of national interest. This is why the Commission will continue to make every effort to find a European solution of this kind.
Finally, the Commission will also ensure that it does not impose any additional financial burdens that could be avoided on the car industry at this difficult time as part of its legislative programme.
The time for talking about the severity of the crisis has passed. We have in place a European plan with coordinated measures both at EU and at Member State level. It is now time to act and to implement these plans in full. Thank you very much.
on behalf of the PPE-DE Group. - (DE) Mr President, I would like to thank Commissioner Verheugen very much for bringing up this subject and to congratulate him on his success in coordinating the European measures and preventing individual Member States from going it alone during a meeting of ministers on 13 March.
We have requested a debate on the basis of your written report because we believe that the crisis is so serious that the European Parliament must discuss it. We have drawn up a joint resolution which covers the most important points.
I would like to repeat some of what you have said. Of course, the rescue of an individual company can only be successful by taking into account the company's own responsibility - and the special circumstances of the General Motors case - together with the intellectual property rights and many other factors. Overall it is a very large industry. With a total of 12 million jobs dependent on the car industry, annual investments of EUR 20 billion, an annual turnover of EUR 780 billion and added value of EUR 140 billion, it is a very important industry, which has got into difficulties partly through its own fault - I am thinking here of the overcapacity and the model policies of some manufacturers - but in general terms mainly because of the effects of the international crisis on the financial markets.
Therefore, we welcome the fact that all these collective measures are being taken. They should help to ensure that the car industry is more sustainable, to stimulate demand so that the industry can emerge from the crisis and to make it easier to provide investment and finance for buyers and for the industry. In addition, these measures, as you said at the end of your speech, should not bring about new legislative problems which would apply additional pressure to the competitiveness of the European car industry.
On this basis we can adopt the joint resolution. My group will vote in favour of the amendment from the Socialist Group in the European Parliament on paragraph 5, to refer specifically to the special case of General Motors, so that with a broad majority we can encourage the Commission to offer workers job security and to open up new prospects for the car industry.
Mr President, Commissioner, ladies and gentlemen, for the foreseeable future humanity will not be able to manage without cars or lorries. These means of transport must become less polluting and more energy efficient. However, even the best possible and most desirable organisation of public transport will never be able to replace the flexibility of individual means of transport.
The European automotive industry is the sector's world leader in technological terms. This cutting-edge industry must be protected. It is strategic for the whole of Europe's industrial fabric. Millions of jobs depend on it directly and indirectly. The Socialist Group in the European Parliament wants to protect jobs. It is calling for any potential restructuring to involve prior discussion with workers and their trade unions.
In the wake of what has been done for the banks, China has financed the modernisation and technological adaptation of the sector. In this respect, I completely agree with Mr Verheugen's remarks. Europe must face up to its responsibilities. Where necessary the European Investment Bank must be recapitalised so as to be able to aid the restructuring of the sector and its thousands of subcontractors, which are essentially SMEs.
We expect the Commission to continue organising constructive dialogue between all European countries in which there are sites belonging to US manufacturers and these firms. We also congratulate Mr Verheugen on the initiative he has taken with regard to this.
However, we must still provide for protection of European intellectual property and repatriate to Europe patents for inventions created in Europe, but currently kept in the United States. That is akin to aggravated theft or at the very least to expropriation without compensation. It is unthinkable that European sites should have to pay royalties in future for know-how developed by engineers and workers in Europe.
As regards the situation of General Motors, Mr President, the Socialist Group agrees with what Mr Verheugen has said in this House.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner Verheugen, once again we are meeting to discuss the subject of cars, and rightly so. This crisis has hit one of our key industries very hard. A total of 12 million jobs, 6% of the work force, the largest investor in research and development - this makes discussing the problem and finding solutions very much worthwhile. However, it has now become clear that the EU does not have suitable instruments available to deal with this crisis. The Member States are pressing ahead individually, the framework for competition has at times been put at risk and the European Investment Bank, the universal cure-all, is overstretched both in terms of its finances and its staff. Therefore, we need to find new approaches.
I am grateful to Commissioner Verheugen for adopting this framework directive very quickly in order to investigate how we should proceed in the context of competition law. However, the EIB needs to be better equipped. The EIB needs to be offered special conditions by the European Central Bank to allow it access to fresh capital, which is not currently permitted by law. It is also important that state aid is more closely linked to the paradigm shift towards new technologies and away from the internal combustion engine. In addition, funds, such as the Structural Funds and the agricultural funds, should be focused on developing stronger infrastructures for these new technologies.
I would like to look more closely at General Motors. I agree with the Commissioner and the previous speakers that this has a European dimension, because the company has sites in many of the Member States of the EU. The bottom line, however, is that the state, including the EU, should not intervene in the economy. The crisis has not changed this principle. Although the car industry is a strategic sector, it is not systemic in the same way as the banking industry. Therefore, we should avoid taking shareholdings in the car industry. However, I believe that guarantees are the right approach, if there is a private investor to take on a guarantee via the EIB. This assumes that we are following the paradigm shift and moving into new technologies. Daimler and the Abu Dhabi Investment Authority have recently taken this type of step, so it should also be possible for us.
I would like to thank the Commissioner for taking such active measures. I would also like to thank my fellow Members for supporting the initiative involved in this resolution.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, the car crisis is one of the most serious in the global manufacturing industry because, aside from having grave economic and employment-related repercussions for European factories and allied companies, it is hitting third countries, to which production has increasingly been shifted over the past few decades.
Moreover, if the Union is to bring the industry's profits at least back up to what they were in 2007, it cannot sustain the social cost of around 350 000 job cuts. We should therefore welcome what is at least harmonised assistance for the sector, provided that it is in addition to job protection. The key words for European businesses must be cutting-edge research and development. It is clear that, as the market develops, recourse to mergers or strategic agreements is another possible route, but this must not be at the cost of Europe's car-making tradition, which is the jewel in the crown of the Community manufacturing industry.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, what concerns us most in this debate are the workers in the car industry. The figures are so huge that it is hard to imagine the scale of the problem. In your speech, Commissioner, you made one of the alarming issues very clear, which is that in contrast to this there are also the figures relating to the appalling levels of overproduction and the striking failure to innovate in the areas of efficiency and climate protection. If we are now prepared to give the car industry state aid, this must be dependent on the funding being used to secure jobs and to create sustainable employment. In addition, it must be conditional on these companies genuinely focusing on innovation.
Something which makes me a little suspicious, Commissioner, is the considerable influence of the CARS 21 group and the influence of the industry in the process which is being kick-started here. I am familiar with some German car companies and I am aware that they have been putting the brakes on when it comes to climate protection and efficiency.
I have also noticed with great interest that a new exemption was requested two weeks ago to suspend environmental requirements. This must not happen. The aid must be dependent on conditions such as the provision of jobs, genuine innovation, training and skills development for employees and this applies to suppliers, in other words, the many SMEs which depend on the large organisations, and to the workers in the car industry. My group would be happy with that. However, without these strict conditions, we will not be contributing to the creation of sustainable jobs.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, this debate on the car industry is unfortunately too late in the day and also inadequate in content. In fact we are debating when decisions have already been made by the national governments outside any real European framework, and there have already been tragic social consequences in terms of unemployment and unemployment benefit.
Staying on this subject, the text of the resolution does not propose any fundamental elements for ensuring that the measures to be taken are effective and fair. I should like to point out that, a few months ago, when dealing with climate change, Europe acted very differently, treating it as a real political issue. It is not doing the same with the economic crisis. It has given a free rein to the governments which have acted in a disjointed manner and, I would say, also with an eye to winning votes.
This is of course due to the political weakness of the Barroso Commission, but also to the difficulties involved in tackling situations that call for new powers with decisions relating to industrial, social and employment policies.
Can we accommodate nationalist measures? Can we sustain a wave of redundancies when aid is being given to firms? Can relocations in the car industry and associated businesses continue to take place, as they have done in the case of the Italian firm ITONO and now with Indesit, which is in another fundamental sector? Can we extend the scope of the European funds without increasing them? On this basis, it is not enough to say that this is a car-industry problem and that so many meetings have taken place.
We need to set guidelines for action, by which I mean that firms must not lay people off when they are being given aid, that the aid must be linked to innovation as laid down in the climate-change package and the Sacconi regulation, and that relocations and competition between EU Member States must stop. My group has tabled amendments on all of these points. In other words we need a new policy, one that this Europe does not appear to have and one that we must create before social hardship becomes so severe that we cannot give our workers any definite answers.
- (SK) The dramatic fall in global demand for cars has also affected Europe. In the final quarter of 2008, European car sales showed an annual decline of over 19% and they are still falling. Many of the key Member States of the European Union have decided to support the vehicle-manufacturing sector. However, doubts are appearing concerning the approaches that have been selected and drawn up, as they smell of protectionism. I therefore support the standpoint of the European Commission which is warning against protectionist measures in support of domestic producers. The call made by the Commission to resolve structural problems as a matter of priority is to the point, especially with regard to high overproduction and investments in innovative technologies.
All public sector support must be transparent and it must respect EU rules on competition and state aid. We must prevent rivalry over subsidies between the various players on the European market. The situation is made more difficult by the fact that these rules do not take account of global competition, particularly from the US. It is expected that US subsidies for resolving the problems of car producers will be extended to parts suppliers as well. If the situation becomes acute, Europe may face not only the issue of how to sort out production and sales problems in Europe, but also the problem of imported cars that have been produced with excessive state aid. In such a situation Europe could also threaten to enforce measures within a World Trade Organization framework.
Many European countries have introduced scrappage schemes and efforts in this direction have now begun in the UK. However, scrappage schemes can resolve the crisis only in the short-term. They quickly deform markets, drain money from the public purse and cause the postponement of necessary solutions that focus on investment in innovative technologies.
- (IT) Mr President, ladies and gentlemen, I wished to speak on this matter also because, over the past few months, I have followed with great interest the work carried out within the European Parliament, within our committees and, now, in this Chamber, precisely on the requests for specific commitments that we have put to the car manufacturers of our continent.
We have set important targets, especially in relation to CO2, when we asked them to play a part in meeting the major targets Europe has set itself of reducing CO2 over the new few years, ambitious targets which all the countries across the world are watching with great interest. We have asked the automotive industry to achieve an average reduction of 120 mg by 2012 and a further 25 mg reduction by 2020. These are substantial targets that require substantial investment.
We should add to this the fact, which has already been mentioned by some of my fellow Members, that the automotive industry directly or indirectly employs 12 million workers in Europe, that is, 6% of the European workforce. If Europe is serious about giving its car industries the means to meet the CO2 targets we have set and if, on the other hand, we want to keep people in their jobs, which is a problem for our continent right now, then we need to implement a coordinated strategy for providing aid to this sector.
Various Member States are launching plans for boosting sales, which is all about maintaining the level of turnover of cars. However, such policies must form part of a single Community strategy for preventing dangerous market distortions.
(DE) Mr President, I would like to state very clearly that I fully support everything that the Commissioner has said. In my country, Austria, many thousands of workers are directly or indirectly affected by the crisis. This also applies to our neighbour, Slovakia, and many other countries.
I am particularly concerned because, of course, it is clear that the car industry is a key industry. It should not be seen as an outdated industry, because a great deal of research and development is linked to the existence of the car industry in Europe. In addition, a large number of small and medium-sized supply companies are dependent on the car industry. We always visualise the very large companies and have little sympathy for them. However, when I look at all the suppliers, the small and medium-sized enterprises, the situation seems quite different.
In particular, I would like to reinforce what you have said, Commissioner, about General Motors. We have a large General Motors manufacturing site in Vienna. We are familiar with the fears of the people who are waiting to find out about the decision to be made in America. I hope that this will be a positive example of transatlantic cooperation in which America - because it is not the American Government, but America as a whole - which is always demanding that Europe does more to combat the crisis, sets a positive example, so that Europe has the opportunity to succeed with its own companies.
Finally, a word about protectionist measures. Only a common European solution will be acceptable. That must be our goal.
- (IT) Mr President, ladies and gentlemen, this is the third debate on the car industry that we have had in the space of a few months. Our demands have not yet been adequately met by the Commission or by the Council, either from the point of view of support for demand or in terms of external competition with appropriate support for exports.
While I regard the European measures for tackling the financial crisis as significant, I do believe, in contrast to what was concluded at the recent summit, that the European response to the recession and to the difficulties of the real economy is inadequate. We are at war, and our soldiers, which are our businesses, are firing blanks.
The automotive sector is a fundamental sector of our industry, subject to new requirements, to reorganised factors of production and to strong demands for process and product innovation. Incentives to coordinate the EU-wide scrapping of all types of protectionism; refinancing, including by the European Investment Bank, of credit lines targeted at this sector; incentives for environmentally friendly and hybrid cars only; more funds for research into clean engines; and effective action within the World Trade Organization to create conditions of real reciprocity within the global car market are the most significant requests of those who do not wish to encourage the deindustrialisation of Europe in one of its crucial high-added-value and employment sectors.
- (IT) Mr President, ladies and gentlemen, Commissioner Verheugen has stressed the need to be very careful not to propose or support protectionist measures. I should like to remind him that, across the Atlantic, such measures are being taken and they obviously benefit European manufacturers' competitors.
I have the impression that the strategy pursued thus far by the European Union is not sufficiently targeted - as it should be in such a critical situation as this - at supporting only or mainly 'European' cars designed and built here in Europe. I have seen trade union representatives cry crocodile tears over deindustrialisation, relocation and so on. Years ago, when a person such as I upheld these arguments at the meeting even of a large Italian car manufacturer, they were not taken very seriously. Today, unfortunately, the facts prove us right.
If Europe limits itself to measures designed solely to boost demand, ones that can obviously be directed towards non-European producers also, it will not obtain the results we require. Rather, to obtain them, it must take urgent action to boost European car production. European producers must be encouraged to invest in research in order to guarantee the future of an industrial sector of excellence, one that also includes car-production ancillary companies, which today are also suffering from the European banks' policy of withholding funds.
(PT) We should not forget that last November we had exactly the same debate in this House, when it was already clear that we were facing a crisis in the capitalism system, which required fundamental changes to increase the purchasing power of the majority of the population. We therefore insisted on increasing wages and pensions to ensure a fairer distribution of income. This still remains the basic measure that could increase demand and thereby ensure that the car industry and its suppliers continue to have a secure market.
Unfortunately, the social situation is becoming increasingly complicated, because politicians are not adopting the necessary measures, and unemployment and precarious and poorly paid work are still on the rise. We therefore insist on new policies which prioritise jobs with rights, which support industrial production in the EU countries and which counteract the strategy of the multinationals that are using the crisis as a pretext to cut jobs, increase worker exploitation and boost profits. It is vital that EU industries are duly supported in order to maintain and create more jobs with rights. However, we also need to pay particular attention to countries with more fragile economies, such as Portugal, by increasing financial support to prevent unemployment and to help micro-, small and medium-sized enterprises in the car industry, associated sectors and the parts industry and also small repair shops.
(FR) Mr President, globalisation gone mad and its mad exponents are making European automotive workers pay a high price for the consequences of their fundamentalist open-market and free-trade order.
The financial virus of the US mortgage crisis has thus been able freely to contaminate the financial system, the world banking system, leading by extension to the contamination of our economic system and the destruction of our businesses and jobs.
As a Member, together with my colleague Mr Le Rachinel, for the French regions of Picardy, Nord-Pas de Calais and Normandy, in which thousands of jobs are doomed, I am anxious to tell you that European trade policies have a human and social cost that is unbearable, unjustifiable and unacceptable. However, the fanatics of the open market persist and sign up to this. Only today, Mr Brown and Mr Barroso reaffirmed their refusal to protect Europe, our industries and our jobs in the name of the all-important free market and globalisation. The socio-globalists of the left, the liberal globalists of the right and the alter-globalists of the extreme left who want to see and understand nothing are betraying and abandoning European workers.
Globalists all over the world unite! Workers of our countries disappear! That is the manifesto of the globalist party.
Moreover, the continuous harassment of motorists and the motor car by eco-citizens, governments and certain local councillors is scarcely compatible with the defence and promotion of our automotive industries.
Finally, the demagogues of the extreme left who see the current crisis as a godsend for the revolution are totally incapable of meeting the needs of French and European workers. It is through economic and social patriotism, national and European preference and national and European protection that we will be able to breathe new life into our industrial sectors.
(SV) Mr President, the problems that the European car industry is facing are to a large extent a result of the economic and financial crisis. In that respect, it is hopefully a problem that will pass. However, in another very important respect, it is also a problem that has to do with overcapacity. Therefore, in order to safeguard the future of the European car industry, it is extremely important for us to ensure that it can be based on realistic and sensible business plans and have responsible ownership.
This prompts me to say that if we are to succeed in retaining a successful car industry in Europe with all the opportunities that entails for technical development, healthy employment and the role that the car industry plays in the European economy, the state aid that is currently granted by the Member States must be used to guarantee its survival through the recession and the financial crisis, but not to distort competition between Member States or between car manufacturers.
State aid that distorts competition and creates mistrust between Member States in actual fact jeopardises the European car industry's ability to survive, and this is the context in which I would like to put the question about what has now happened in Slovenia and France and the state aid that has been granted in France. One of the Commission's most important tasks is to ensure that there is no infringement of the rules that have been set out, to monitor what has happened and to create complete confidence in the fact that no state aid is granted to the detriment of any other Member State or any other car industry. Aid that leads to a distortion of competition undermines the future of the European car industry and will have negative consequences for both employment and technical development.
- (IT) Mr President, ladies and gentlemen, first of all I should like to express my appreciation for the timely commitment made by the Commission and the Council in support of the car industry and ancillary and parts companies, but unfortunately it is still not enough.
Since the first measures were taken by the Member States, the sector has picked up slightly: data from Italy records an 18% drop in sales in February, while in January there was a 22% drop. Clearly, in view also of the data that Commissioner Verheugen himself was quoting, Europe needs to move forward by guaranteeing more finance from the EIB and even greater coordination of national measures to prevent unfair and discriminatory competition.
Europe also needs to try to coordinate its efforts closely with workers' representatives and trade associations when creating restructuring plans, so as to put together a European strategy for reviving the sector on the basis of investment in research and new technologies.
Also in light of the terrible data relating to redundancies and unemployment benefit measures, I call on the Commission to submit more effective proposals on the best use of the Social Fund and the Globalisation Adjustment Fund.
(SV) Mr President, what we are experiencing now is both a financial crisis and a climate crisis. We can observe that there are some car companies that are coping better than others with this double crisis. Some makes and models of cars are coping better with these crises, namely those that have invested in sustainable technical development. Then there are companies like General Motors, which demand USD 350 million from the states in which they operate.
We must not throw good money after bad. We need to support those people engaged in the car industry. We should support the regions where there are problems and the small businesses within the supply chain, but we must ensure that we do this with products that are appropriate for the market of the future.
The Commission can do more by opening up the Structural Funds, the Social Fund, the regional funds and the agricultural fund, to biofuels, social measures and the regions.
Furthermore, I believe that the European Parliament's activity in Strasbourg should be discontinued.
- (IT) Mr President, ladies and gentlemen, the car industry is one of the key industries of the European economy and one that has a great deal at risk with the current crisis. Therefore now is not the time to repeat that we should be against protectionism and unfair competition. All that is terribly superfluous. Now is the time also to offer strategic, clear and courageous certainties to European producers and workers with - I wish to stress this point - a support plan that gives the same opportunities to all the Member States.
The objectives include, of course, guaranteeing better use of the European funds, including the Globalisation Adjustment Fund, but above all simplifying and increasing financial support for the sector through the EIB and the ECB, so that it can apply for low-interest loans, and also simplifying the administrative procedures.
To conclude, I would say that more generally, the aim is to keep the sector competitive and to ensure that all European initiatives, in addition to tackling the current crisis, can help to launch a positive phase of restructuring and transformation of the car industry.
(NL) Mr President, British Prime Minister Gordon Brown captured it perfectly this morning when he said that we must not bumble around, now is the time for action. It is indeed time for sustainable and robust action. We, Europe, must now take control of and lead the switchover to a sustainable automotive sector, something that is only possible if we guide the sector through this severe and life-threatening recession.
Hence this call, Commissioner Verheugen, to you and to the Commission. We really want Europe, all of us together, to do much more for the future of our car companies. We, as the European Union, have a unique opportunity here to show that we are on the side of the workers - of the 200 000 Opel workers in Germany, Poland, Austria, Spain and Belgium, to name just a few.
For that reason, quite specifically, the European Investment Bank must release credit and exploit its leverage functions and potential to the maximum extent. Two weeks ago, we had a consultation with the upper echelons of the sector here in Parliament and it became clear that there is one huge problem: the sector is suffering from an acute shortage of capital. That is why cheap loans and state guarantees are absolutely necessary, not only for survival, but above all in order to unflinchingly make the switchover to the car of the future, a car which is to be electric, hybrid and, most importantly, environmentally friendly, and which is ready to go into production.
The social partners, and certainly the employees' representatives, must be closely involved in this European recovery plan, as this issue is also a litmus test for social dialogue at European level.
Commissioner Verheugen, it is not too late for action. Please, let us not allow the situation to go to the dogs.
(DE) Mr President, ladies and gentlemen, I would like first of all to thank the Commissioner for his speech, but also for his bold actions over the last few weeks and months concerning the car industry and his clear statement that a solution must be found for General Motors, because the company is needed, in particular in relation to the strategy on new drive systems. I would like to thank him very sincerely.
I would also like to pick up on what Mr Langen said about the Group of the European People's Party (Christian Democrats) and European Democrats supporting our group's amendment, because I believe this to be important and also the right thing to do. I am grateful that we as a Parliament are making a statement on General Motors. For a long time it looked as if this would not happen, but better late than never. Thank you very much.
In our resolution we have discussed short-term measures. However, we should also speak about medium-term measures, as the CARS 21 group of experts has done, and about harmonising car tax rates. I know that this is a difficult task, but it would represent a European economic recovery plan for the car industry. We are in a time of crisis and we should start these measures now. The 27 finance ministers should make a joint effort.
(NL) Mr President, Commissioner, you yourself already said that we cannot have a debate about the motor industry without also saying something today about General Motors.
We welcome the fact that you brought Europe's ministers for economic affairs together to find a European approach. That is also what you, personally, would like to see - a European approach rather than a national one - yet such a European approach is also only possible if you involve the European Works Council in the debate and if that European Works Council is given all the information the law stipulates it should receive. I am therefore going to ask you quite explicitly whether you are prepared to launch an initiative of that nature and to pass on the information possessed by each of the Member States separately, provided to them by General Motors, to the European Works Council.
Secondly, you referred to the European funds that serve to relieve the social impact on workers. It is my belief that these funds must also be used in a preventative manner. We must prevent job losses rather than simply using these European funds where jobs are lost.
Mr President, on behalf of the 350 Ford workers being made redundant at Warley and Dunton in Essex, and on behalf of the 1 400 General Motors workers at IBC vans in Luton - double if you count suppliers - I want to welcome tonight's announcements that these car manufacturers will not be allowed to go down.
However, when Commissioner Verheugen says that General Motors must not follow a 'beggar my neighbour' policy, can he join with me in asking them four questions: firstly, to fully disclose their restructuring plans, not simply to the German Government but to the British and other Member State Governments too; to complete a full environmental impact statement on the carbon impact of the EUR 3.3 billion package they propose; to bring clarity to the future of their joint venture with the French company Renault for van production in Luton, in particular; and to outline to you and to us what guarantees exist that a subsidy in the short term will secure production and employment which are genuinely sustainable?
Last week I met the Luton workers, one of whom told me that IBC's chances of survival are just 50/50, in a town which has had vehicle production for more than 80 years, and where 50% of jobs are still in manufacturing. I will fight for the future of their jobs.
(ES) Madam President, Europe must firmly back the car industry as it is key to developing a technologically advanced economy, which can lead the fight against climate change and ensure high standards of efficiency, safety and quality in personal and goods transport.
The EU is the world's leading producer of cars and the second largest manufacturer of lorries, with 19 million vehicles, of which 20% are exported. The sector accounts for 3% of GDP, 6% of employment, 8% of national incomes and one-sixth of household expenditure.
The structural and strategic challenges for the car industry have increased with the current crisis. We must tackle these challenges with a European, sectoral and forward-looking approach and through social consultation. Only in this way can we prioritise employment and training, prevent discrimination and unfair competition and defend European interests at world level. In the short term, we must provide temporary incentives and financial support, through the European Investment Bank or other means, to ensure the survival and recovery of the sector.
(RO) In Romania car sales fell by half by the end of 2008. The turnover for Romania's car industry saw a 7% reduction in 2008 in relation to the estimated level before the crisis started.
In view of this economic downturn affecting the whole of Europe, I believe that national governments and the European Commission must join efforts to support the car industry. We must take into account that slowing down car production triggers a crisis vertically in the industry, in other words, affecting the manufacturers dependent on the car industry: manufacturers of cables, engines, electrical equipment and so on. In specific terms, it results in thousands of workers becoming unemployed.
For example, to support the local car industry, the Romanian Government has adopted the 'Rabla' programme. Under this programme, consumers are compensated for taking cars more than 10 years old to be scrapped with a premium which will be used as a down payment for purchasing a new car.
I therefore invite decision makers to reflect on this example and propose a viable strategy for supporting the European car industry during the current global economic crisis.
(ES) Madam President, I must thank the Commissioner for his willingness and efficiency in inviting all the interested parties to prevent and solve the problems of Opel Europa, and also the car industry, which is certainly a competitive industry, faced with the global problems of General Motors in the United States.
Furthermore, I strongly urge him to make this rescue - which is giving fresh impetus to the recovery of Opel Europa - into an example of how the European Union can tackle the misery caused by globalisation, with the necessary response that we have also learnt from globalisation, through a European approach.
As a result, I should like us to be able, first of all, to repatriate the rights of ownership over European innovation. We also need a system of adequate guarantees to give Opel Europa the independence that it needs to continue offering us ever safer, more innovative, more energy-saving and more sustainable cars.
We also need to increase social dialogue, by empowering the Opel trade unions and the European Works Council, which are demonstrating a great deal of joint responsibility.
Finally, Commissioner, I believe that, in order to defend the European approach, we also need to get there first. In other words, to ensure that Europe enjoys credibility and success, we cannot wait for governments like mine, in Aragón, which has already offered a guarantee of EUR 200 million. Europe still seems to be thinking about it.
On behalf of the 7 000-plus workers at Opel's Figueruelas plant, I ask you to please do more.
(DE) Madam President, if Europe provides money and, in particular, if the Member States provide a lot of money to help the car industry out of its crisis, it cannot only be a question of maintaining the status quo and preventing bankruptcies, because a number of other concerns are involved. The most important of these have already been mentioned.
This is about ensuring that people who are looking for jobs and who need jobs can find them in the long term. Therefore, we must provide more support for new technologies, innovation and, most importantly, for sustainable transport systems than we have done in the past.
For this reason, we should link all our measures to these objectives, so that we do not have to reproach ourselves in a few years time with the fact that, if we had thought about this years ago, we would not be in the next new crisis.
- (CS) Ladies and gentlemen, the crisis is a test of EU cohesion. Unfortunately, governments are adopting short-term measures on an individual basis, such as the scrappage schemes which are not coordinated, although they have brought instant positive results to combat the crisis. If we are to criticise US measures against fair competition and protectionism, we should focus all the more closely on joint strategy within the EU. Scrappage schemes help to reduce emissions, increase road safety and prevent unemployment in the car industry, which provides a living to 12 million employees and thousands of firms in other sectors. Given that we imposed tough environmental and safety requirements on the automobile industry in CARS 21, scrappage schemes offer a good opportunity for a joint approach by European governments, especially at a time of crisis, and they should be financed from common resources. I am asking the Czech Presidency to begin negotiations on this matter.
(SL) Commissioner, I totally agree with you when you say that the car industry is structurally overheated and that we need greener and more energy-efficient cars.
We would be making a mistake if we tried to maintain with aid measures the direction we have taken hitherto, namely that of quantitative development. We will be most socially minded and show the greatest solidarity if we support ecology and energy-orientated restructuring.
The current crisis has also shown that the European car industry is strongly interconnected. This kind of industry will simply not tolerate protectionism on a national level. I expect Community policy to take account of that.
Vice-President of the Commission. - (DE) Madam President, ladies and gentlemen, I would like to thank you first of all for the unity in this House and for your broad support for the Commission's policy. I believe that it is very important and also a very important signal to the workers in the car industry who are at the centre of this debate. This is only right and proper.
Some Members, including Mrs Harms, Mr Hökmark and others, have looked at the question of the link between innovation and competitiveness. Once again I would like to emphasise very clearly that without this link with innovation the European car industry will not be competitive in the long term. The goal of our policy is to ensure that the European car of the future is the most innovative, in other words, the cleanest, most energy-efficient and safest, in the world. I have confidence that our manufacturers, our technical specialists and our engineers can achieve this. We have the potential to achieve this.
I would like to move on to a second subject, in other words, financing in the crisis. The banks are not providing funds. Companies are not able to obtain the loans that they need. The European Investment Bank is now our all-purpose tool. I must state quite clearly that the European Investment Bank has already reached the limits of what it is able to do. The car industry is not the only sector which we are asking the EIB to help with. What about finance for small and medium-sized enterprises? What about finance for our highly ambitious climate-protection objectives? All of this is being provided by the EIB. I know now that we will receive requests from industry which the EIB simply will not be able to respond to, because we want it to do business on a sound basis and not to create bubbles, as others have done. Therefore, the problems are likely to increase in the second half of the year and we must prepare for this to happen.
I also support everyone who has said that we need intelligent incentives to ensure that all the cars which we want to come onto the market are actually bought. I very much share Mr Groote's opinion on CO2-based vehicle tax. The Commission proposed this a long time ago and I am very sad that some Member States did not follow this proposal at the time.
Mrs De Vits spoke about the role of the trade unions and the works councils. I am very pleased to be able to inform you that the last detailed discussion which I had before coming to this session was with the Chairman of the works council of General Motors in Europe. We are in constant, regular contact and exchange all the information that we have. I must say that until now I have benefited more from this exchange of information than the Chairman of the works council. I find out more from him than he does from me. However, I hope to be able to return the favour in future. In a few days, we will be meeting with the European metal-working unions and automotive unions and, of course, the unions are the main parties involved in the round-table meetings, which I have already mentioned. Therefore, I believe that we have met all the requirements.
In the 'catch-the-eye' procedure there were several references to scrappage incentives. We do need to ask ourselves whether this will really help in the long term. It could also be the case that we are creating artificial demand which will lead to another collapse. Nevertheless, all the manufacturers were impressed by this idea because it will help them through the very difficult phase which they are in at the moment. It is like a supply of oxygen and it has helped significantly to ensure that there have as yet been no mass redundancies among the major manufacturers in Europe and that they have been able to retain their workforces. In this respect, I believe that it has fulfilled its purpose.
The scrappage incentive is a standard European initiative, in the sense that clear rules are in place which everyone has observed. It goes without saying that we cannot finance the incentive from the Community budget. The budget is not intended for this purpose and this would not be possible either in political or legal terms. The incentives have also had a positive cross-border impact. Mrs Roithová, your country in particular has benefited very much from the generous incentive schemes in other European Member States. There is a certain amount of European solidarity involved here, which should not be underestimated.
I have seen this debate as a call to continue to take action on this issue and to stay on the ball. I can promise you that we will do so. As far as the car industry is concerned, we have established excellent cooperation among the different parties. I hope that it will not be necessary to debate the European car industry again during the term of office of this Parliament, but if it should be necessary, the Commission is ready to do so at any time. Thank you very much.
The debate is closed.
The vote will take place tomorrow (Wednesday, 25 March 2009).
Written statements (Rule 142)
The distinctive characteristics of production and marketing mean that any downturn in the European automotive industry has an effect on other sectors in every Member State.
In addition to the fall in demand due to the economic crisis and the liquidity problems resulting from the financial crisis, the automotive industry is also struggling with long-term structural problems: high fixed costs, oversupply and price competition have meant that many car manufacturers had already begun to focus on cutting costs and increasing internal efficiency.
The situation is not expected to improve in the near future, yet over the long term the car industry has promising global prospects, and for this reason it is especially important for the EU car industry to be able to survive this setback and be ready to take advantage of opportunities when demand begins to increase once again.
To this end, it is indispensable that consumer expectations be met and that more environmentally friendly, safer and smarter vehicles be designed.
The primary responsibility for handling the crisis rests on the industry itself. The EU and Member States can contribute to this by helping to create appropriate conditions and suitable prerequisites for competition. Targeted and temporary state aid at EU and national levels can supplement the efforts of the sector to survive the crisis, and can help mitigate the negative effects of the impending restructuring on employment. The latter must be the subject of particular attention at both national and EU levels.
It is good that the second debate on the crisis in the automotive industry acknowledges the motions of the European Parliament which were presented during the debate in February.
Ensuring the competitiveness of the single market is most important for us. We notice with unease measures being attempted by some Member States which may result in violation of the principles of competition. Therefore we welcome decisions which aim to establish pan-European frameworks of action. In this context we must also continue to assess the influence on the European market of the situation in the industry in the United States and Asia and possible reactions of the Community.
We are pleased to note the fact that the importance of stimulating market demand has been emphasised. Balancing such measures as making low-interest loans available and simplifying administrative procedures for obtaining financial resources, and on the other hand creating incentives for consumers to buy new cars, can help to stimulate the market.
The proposal to use the crisis to carry out a kind of 'cleansing' in the automotive industry remains unchanged. We see the possibility of creating products with a new level of quality, based on new, environmentally friendly and safe technologies which are an answer to the challenges of new trends in 21st-century Europe.
The car manufacturing industry is a sector which employs roughly 2.3 million workers and on which another 10 million jobs are indirectly dependent. A large number of SMEs, subcontractors and suppliers are affected by the financial crisis.
Social Europe assigns the same level of importance to economic development and social development. To be able to preserve jobs and a decent living for employees in the car manufacturing industry, it is important for companies to have access to finances.
I urge the Commission to make sure that European funds, such as the European Social Fund and the European Globalisation Adjustment Fund, will be used so that employees in the car manufacturing industry can receive training and support when they are affected by the companies in this sector experiencing a drop in activity.
The legislation adopted by the EU on promoting green vehicles is generating investments in the design and production of cars with lower carbon dioxide emission rates. However, what is needed is time, innovation and, above all, significant investment in human resources, as well as in new production capacity. The procedures giving economic agents access to funds for research and innovation must be simplified at national and European level, while research programmes must be geared towards specific areas, involving applied research, in the car manufacturing industry.